DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by DONGZHE LI (CN 106440441 and accompanying machine translation, hereinafter LI).
Regarding claim 1, LI (page 5, ¶ 12; FIGS. 1-5) discloses: A control method of a transcritical carbon dioxide composite heat pump system, wherein the transcritical carbon dioxide composite heat pump system comprises: a CO2 main circuit compressor (1), an air-cooling-air-cooling recombiner (2), a supercooling-evaporation recombiner (3), an evaporator (5) and a CO2 auxiliary compressor (6); wherein the air-cooling-air-cooling recombiner (2) comprises a CO2 main circuit (9), a CO2 auxiliary circuit (10) and a water circuit (11); the supercooling- evaporation recombiner (3) comprises a CO2 main circuit supercooling section (12) and a CO2 auxiliary circuit evaporation section (13); the transcritical carbon dioxide composite heat pump system comprises a main circuit and an auxiliary circuit;
for the main circuit: an outlet of the CO2 main circuit compressor (1) is connected to an inlet of the CO2 main circuit (9) of the air-cooling-air-cooling recombiner (2); an outlet of the CO2 main circuit (9) of the air-cooling-air-cooling recombiner (2) is connected to an inlet of the CO2 main circuit supercooling section (12) of the supercooling-evaporation recombiner (3); an outlet of the CO2 main circuit supercooling section (12) of the subcooling-evaporation recombiner (3) is connected to an inlet of the evaporator (5); and an outlet of the evaporator (5) is connected to an inlet of the CO2 main circuit compressor (1);
for the auxiliary circuit: an outlet of the CO2 auxiliary compressor (6) is connected to an inlet of the CO2 auxiliary circuit (10) of the air-cooling-air-cooling recombiner (2); an outlet of the CO2 auxiliary circuit (10) of the air-cooling-air-cooling recombiner (2) is connected to an inlet of the CO2 auxiliary circuit evaporation section (13) of the supercooling-evaporation recombiner (3); an outlet of the CO2 auxiliary circuit evaporation section (13) of the supercooling-evaporation recombiner (3) is connected to an inlet of the CO2 auxiliary compressor (6);
a CO2 main circuit expansion valve (4) is arranged between the supercooling- evaporation recombiner (3) and the evaporator (5) on the main circuit; and a CO2 auxiliary expansion valve (7) is arranged between the air-cooling-air-cooling recombiner (2) and the supercooling-evaporation recombiner (3) on the auxiliary circuit;
the transcritical carbon dioxide composite heat pump system operates in a cyclic heating mode (page 4, ¶ 2), and the control method comprises steps of:
(page 7, ¶ 2, lines 1-3) starting the CO2 main circuit compressor (1) and turning on the main circuit; starting the CO2 auxiliary compressor (6) and turning on the auxiliary circuit, and keeping a fan (8) at a working state; 
for the main circuit: compressing a CO2 working fluid from a state point a through the CO2 main circuit compressor (1) to reach a state point b (state points shown in FIG. 5), and moving the CO2 working fluid into the CO2 main circuit (9) of the air-cooling-air-cooling recombiner (2) for heating circulating water in the water circuit (11); self-cooling the CO2 working fluid to an appropriate temperature to reach a state point c, then passing the CO2 working fluid through the CO2 main circuit supercooling section (12) of the supercooling-evaporation recombiner (3) to exchange heat with the CO2 auxiliary circuit evaporation section (13), so as to further cool down to reach a state point d; then moving the CO2 working fluid into the CO2 main circuit expansion valve (4) to be expanded, in such a manner that an expanded low-pressure working fluid reaches a state point e; moving the expanded low- pressure working fluid into the evaporator (5) for evaporation and absorbing heat, so as to return to the state point a, and finally returning to the inlet of the CO2 main circuit compressor (1);
for the auxiliary circuit: compressing the CO2 working fluid from a state point f through the CO2 auxiliary compressor (6) to reach a state point g, and moving the CO2 working fluid into the CO2 auxiliary circuit (10) of the air-cooling-air-cooling recombiner (2) for heating the circulating water in the water circuit (11); self-cooling the CO2 working fluid to reach a state point h, then moving the CO2 working fluid into the CO2 auxiliary circuit expansion valve (7) to be expanded to reach a state point i; moving the expanded low-pressure working fluid into the CO2 auxiliary circuit evaporation section (13) of the supercooling-evaporation recombiner (3) for exchanging heat with and further cooling the CO2 main circuit supercooling section (12); self-evaporating the expanded low-pressure working fluid to absorb heat and reach the state point f, and finally returning to the inlet of the CO2 auxiliary compressor (6). LI discloses a TRANSCRITICAL CO2 COMPOUND HEAT PUMP AND CONTROL METHOD THEREOF with figures (1-5) that are identical to those of Instant Application FIGS. 1-5. If a modified prior art device, in its normal and usual operation, would necessarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus, the methods as claimed would necessarily result from the normal operation of the modified apparatus.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to 

Regarding claim 2, LI discloses all the limitations of claim 1. LI (page 7, ¶ 4) additionally discloses: wherein in the air-cooling-air- cooling recombiner (2), the CO2 working fluid of the main circuit is cooled and releases heat in the CO2 main circuit (9), and the CO2 working fluid of the auxiliary circuit is cooled and releases heat in the CO2 auxiliary circuit (10); the circulating water absorbs heat to reach a preset temperature; in the supercooling-evaporation recombiner (3), the CO2 working fluid of the main circuit is further cooled and releases heat in the CO2 main circuit supercooling section (12), and the CO2 working fluid of the auxiliary circuit is evaporated and absorbs heat in the CO2 auxiliary circuit evaporation section (13); the CO2 auxiliary circuit evaporation section (13) exchanges heat with the CO2 main circuit supercooling section (12) to maintain heat balance.

Regarding claim 5, LI discloses all the limitations of claim 1. LI (FIG. 1) additionally discloses: wherein the fan (8) is installed on the evaporator (5).

Regarding claim 6, LI discloses all the limitations of claim 1. LI (Abstract) additionally discloses: wherein the CO2 auxiliary compressor (6) is an inverter compressor.

Regarding claim 7, LI discloses all the limitations of claim 1. LI (page 2, ¶ 7 and page 7, ¶ 2; FIGS. 2 and 5) additionally discloses: wherein the transcritical carbon dioxide composite heat pump system operates in the cyclic heating mode when a water circuit outlet temperature of the air-cooling-air-cooling recombiner (2) set by the user is greater than or equal to 30°C.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI as applied to claim 1 above in view of HIROMI OHTA (US 20070227165, hereinafter OHTA) and NEIL A. MEHLTRETTER (Applying Variable Speed Compressors in Multiple Applications, hereinafter MEHLTRETTER).
Regarding claim 3, LI discloses all the limitations of claim 1. LI (page 7, ¶ 3) additionally discloses: wherein an auxiliary circuit control method comprises steps of: collecting an ambient temperature tambient (FIG. 5, where ambient temperature ranges from -20°C to 100°C is shown and provides the state (pressure and/or specific energy) of the various fluids in their respective circuits, with the ambient temperature is calculable from the determined values from FIG. 5), a CO2 auxiliary circuit outlet temperature tg,out auxilliary (state point h) of the air-cooling-air-cooling recombiner (2) set by a user, and a water circuit outlet temperature treturn (page 2; ¶ 5, LI changes between direct heating and cycle type heating modes based on the temperature of the water circuit) of the air-cooling-air-cooling recombiner (2) set by the user; determining an exhaust pressure PCO2,auxiliary of the CO2 auxiliary compressor (6) (state point g and FIG. 5) and … the CO2 auxiliary expansion valve (7) …; …; wherein a main circuit control method comprises steps of: collecting the ambient temperature tambient (FIG. 5, where ambient temperature ranges from -20°C to 100°C is shown and provides the state (pressure and/or specific energy) of the various fluids in their respective circuits, with the ambient temperature is calculable from , a CO2 main circuit outlet temperature tg,out main (state point C) of the air- cooling-air-cooling recombiner (2) set by the user, and the water circuit outlet temperature treturn, of the air-cooling-air-cooling recombiner (2) set by the user …
Regarding claim 3, LI as modified may not explicitly teach: calculating an exhaust pressure PCO2,auxiliary of the CO2 auxiliary compressor (6) by a formula (I); and adjusting an opening degree of the CO2 auxiliary expansion valve to achieve a preset pressure. While LI discloses an auxiliary expansion valve (7), LI is silent concerning adjusting the opening degree thereof to achieve a preset pressure.
Regarding claim 3, OHTA teaches: adjusting an opening degree of an expansion valve (37) to achieve a preset pressure. OHTA (¶ 47) teaches that the opening degree of the expansion valve (37) is adjusted to maintain the refrigeration cycle at a predetermined high pressure and to maximize the COP indicating the efficiency of the refrigeration cycle. For this reason, the expansion valve (37) is also called a pressure control valve.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine LI with the teachings of OHTA to employ a CO2 auxiliary expansion valve with an opening degree adjustable to maximize the COP indicating the efficiency of the refrigeration cycle.
Regarding claim 3, LI as modified may not explicitly teach: variable frequency compressor control formulae or calculating a motor frequency fcompressor 6 of the CO2 auxiliary compressor (6) by a formula (II), in such a manner that a compressor frequency changes with a working condition;

(I)
    PNG
    media_image1.png
    123
    872
    media_image1.png
    Greyscale
; and
(II)
    PNG
    media_image2.png
    26
    900
    media_image2.png
    Greyscale
 ... then calculating an optimal discharge pressure PCO2,main of the CO2 main circuit compressor (1) by a formula (III), and adjusting an opening degree of the CO2 main circuit expansion valve (4) to achieve a preset pressure;
(III)
    PNG
    media_image2.png
    26
    900
    media_image2.png
    Greyscale
.
Regarding claim 3, MEHLTRETTER teaches: that variable frequency compressor control formulae are derivable by measuring and understanding the demand (page 3, ¶ 10 to page 4, Figure 1) on the system, selecting the compressors (page 5, ¶ 2), and integrating advanced compressor controls (page 5, ¶ 5) for the master controller. The master controller advanced controls (Figure 4) translate the changes in system pressure (of Figure 1) into a suitable control scheme or function (Figure 4) to use each compressor (page 12, ¶ 4) to its full extent to achieve high system efficiency by decoupling the compressors from the actual demand. The functions recited in Instant Claim 3 are routine derivations by the master controller advanced controls.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine LI with the teachings of MEHLTRETTER to derive 
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims to measure the temperature and/or pressure before and/or after various components as some of the components (expansion valves) measure the temperature as part of their functionality. Further, knowledge of the temperature and pressure at various locations along the various fluid circuits is implicit within LI (FIGS. 2-5), FIGS. 3 and 5 are pressure and temperature curves with state points (a-i) while FIGS. 2 and 4 correlate the state points to locations within the system. Although LI does not explicitly discuss measuring temperature and pressure, LI was aware of various temperature and pressures in the system as evidenced by the LI FIGS. 3 and 5 pressure and temperature curves. The Office takes Official Notice that the relationship between pressure and temperature is well known within refrigeration circuits and that to determine a compressor speed based on system temperatures. Further one would understand that optimizing discharge pressure enables control of the quantity of heat discharged to the water circuit (11). The particular numerical values given in the claim are derivable from the regression of experimental data and are a mere reduction to practice of the instant invention.


Claim 4LI.
Regarding claim 4, LI discloses all the limitations of claim 1. LI (page 6, ¶ 10) additionally discloses: wherein the air-cooling-air-cooling recombiner (2) comprises three inner pipes and one outer pipe, wherein two of the inner pipes serve as the CO2 main circuit (9), and the other one of the inner pipes serves as the CO2 auxiliary circuit (10); a circuit between the outer pipe and the three inner pipes is the water circuit (11); the three inner pipes are arranged in an equilateral triangle (FIG. 6) form with identical pipe spacings DL and identical diameters D2 (FIG. 6); the outer pipe has a diameter D1 (FIG. 6); first ends of the two CO2 main circuits (9) are combined into one pipe connected to an exhaust port of the CO2 main circuit compressor (1) on an external side of the air- cooling-air-cooling recombiner (2), and second ends of the two CO2 main circuits (9) are combined into one pipe connected to the CO2 main circuit supercooling section (12) on the external side of the air-cooling-air-cooling recombiner (2).
Regarding claim 4, LI may not explicitly teach: a relationship between the pipe spacings DL of the three inner pipes, the diameters D2 of the three inner pipes, and the diameter D1 of the outer pipe is: (IV) DL = 1.7D2 or (V) D1/D2 = 3.7. However, increasing the size of D1 increases system weight and cost; increasing the diameter of D2 decreases system weight and cost; and adjusting DL changes the heat transfer between the CO2 main circuit (9) and the CO2 auxiliary circuit (10).
As DL, D1, D2, (IV), and (V) are variables that can be modified and affect system weight, cost, and efficiency with increases in DL and D1 increasing system weight and cost. As such the precise relationships of D2, (IV), and (V) are a result effective variable by one having ordinary skill in the art before the effective filing date of DL, D1, D2, (IV), and (V) cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the Instant Claims would have optimized, by routine experimentation, the DL, D1, D2, (IV), and (V) of LI to obtain the desired balance between system weight, cost, and efficiency, see MPEP 2144.05(II).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KUJAK (US-20170182869-A1) teaches a(n) CASCADE HEAT TRANSFER SYSTEM.
AIDOUN (US-20120116594-A1) teaches a(n) JET PUMP SYSTEM FOR HEAT AND COLD MANAGEMENT, APPARATUS, ARRANGEMENT AND METHODS OF USE.
WOO (US-20120111032-A1) teaches a(n) HEAT PUMP SUPPLY APPARATUS HAVING A COMBINED USE WITH AN AIR CONDITIONER.
ALSTON (US-20110289953-A1) teaches a(n) THERMALLY ENHANCED CASCADE COOLING SYSTEM.
TARAS (US-20100043475-A1) teaches a(n) CO2 REFRIGERANT SYSTEM WITH BOOSTER CIRCUIT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/           Primary Examiner, Art Unit 3763